Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Status
Claims 1-6, 10-12, 14 and 16-23 are pending. Claim 24 has been cancelled. Claims 1-2, 14 and 22-23 have been amended. Claims 1-2, 5-6 and 23 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and MM107. Claims 3-4, 10-12, 14 and 16-22 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 5-6 and 23 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is maintained.
Claims 1-2, 5-6 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harford-Wright et al. (Brain 2017: 140; 2939–2954).
With respect to claims 1-2, 5 and 23, Harford-Wright et al. teach the peptide MM193 (page 2941, left column, 4th para), which, as evidenced by the instant specification (see Example 1 on page 42) and instant claim 5, consists of the linear sequence CRPR-Nle-CKHCR0Aib-R-Nle-(3,4,5-trifluoro-)F.
MM193 corresponds to instantly claimed formula I wherein X1 is C, X2 is R, X3 is P, X4 is R, X5 is Nle, X6 is C, X7 is K, X8 is H, X9 is C, X10 is R, X11 is Aib, X12 is R, X13 is Nle, X14 is 3,4,5-trifluorophenylalanine, L1-L13 is an amide bond, and R1, R2 and R3 are absent.
With respect to claim 6, Harford-Wright et al. teach administering MM193 in vivo (page 2941, right column, 5th para). Thus, MM193 must have necessarily be in a pharmaceutical composition comprising a pharmaceutically acceptable diluent, excipient, or carrier. 

Response to Arguments
Applicant’s arguments filed on 7/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “[H]arford- Wright does not provide the structure of “MM193.” In fact, Harford-Wright does not even disclose that “MM193” is a peptide. Harford-Wright merely teaches that “MM193” is an APLNR antagonist which is structurally different from “MM54.” Harford-Wright, page 2950, right column. The Examiner seems to acknowledge this, and relies on the disclosure of the instant application to provide the structure of “MM193” missing from Harford-Wright”.
Applicant also argues that “[T]he rejection appears to be based on a theory of inherency, i.e., that the compound identified as “MM193” in Harford-Wright is the same compound as the compound identified as “MM193” in the instant application. When extrinsic evidence is relied upon to show that a characteristic not disclosed in a reference is inherent, the Federal Circuit has explained that “such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991) (emphasis added). The fact that “MM193” of Harford-Wright shares the same code name with a compound in the instant application is insufficient to establish that “MM193” of Harford-Wright and “MM193” of the instant application are necessarily the same compound. For at least this reason, the rejection is improper and must be withdrawn”.
Applicant’s arguments are not persuasive.
It is noted that the cited reference of Harford-Wright et al. shares two common inventors with the instant application (i.e. Davenport and Glen). 
Therefore, it is clear that the MM193 mentioned by Harford-Wright et al. is a common name of art representing the same peptide instantly claimed.
Furthermore, as clearly stated in the instant published application, the MM193 of Harford-Wright et al. corresponds to the instantly claimed MM193 (see para [0011], last 2 lines).
For the reasons stated above the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658